Citation Nr: 0412741	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-26 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from December 18, 1975 to 
June 1, 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (the RO) which 
denied the veteran's request for an extension of the 
delimiting date for receipt of VA education assistance under 
Chapter 30 of Title 38, United States Code (the Montgomery GI 
Bill).
FINDINGS OF FACT

1.  The veteran was discharged from active duty on June 1, 
1992.  It is neither claimed nor shown that he had additional 
active duty after that date.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on June 2, 2002.

3.  It is not shown by the evidence that a physical or mental 
disability prevented the veteran from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.


CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30 have not 
been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. 
§§ 21.7050, 21.7051 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an extension of his delimiting date for use 
of his Chapter 30 educational assistance benefits beyond June 
2, 2002.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001).  

The Board initially observes that it is unclear whether the 
provisions of the VCAA applicable in cases, such as this, in 
which the sole issue is extension of delimiting date under 
Chapter 30.  That is, whether a request for extension of a 
delimiting date is a claim for a benefit as contemplated by 
38 U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) [the provisions of the VCAA do not apply 
to chapter 53of title 38, which contains 38 U.S.C.A. § 5302 
pertaining to waiver determinations].  

To the extent that the VCAA does in fact apply to this 
matter, the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (Aug. 30, 2001).  The Board 
finds that such is the case as to the issue here on appeal.  
As explained below, the issue to be decided is whether the 
veteran is entitled to an extension of his delimiting date 
for Chapter 30 educational assistance benefits.  There are 
presently no pertinent facts in dispute, and as such, 
application of relevant provisions of the law and regulations 
governing extension of delimiting dates to the facts of this 
case will determine the outcome.  No amount of additional 
evidentiary development would change the outcome of this 
case; therefore no notice is necessary.  Therefore, based on 
the Court's decision in Manning, the Board concludes that the 
provisions of the VCAA are not applicable to this particular 
matter.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the RO has complied with its provisions.  As 
discussed above, the only evidence which would allow for the 
extension of a delimiting date is evidence of physical or 
mental disability.  The record shows that following receipt 
of his claim in March 2003, the RO sent him a letter asking 
him to provide information about the type of disability that 
kept him from training.  He also was told he could provide 
information pertaining to the beginning and ending dates of 
the period during which he could not attend school because of 
disability, the reasons why he was not able to begin or 
continue the training program, and any type of job he held 
during the period of disability.  Additionally, he was asked 
to provide a statement from a doctor addressing treatment and 
diagnosis for a disability, how long he had a disability, and 
the dates during which a disability prevented him from 
training or going to school.  He was asked to also provide 
any medical evidence he might have.  

As will be discussed below, the veteran provided evidence and 
argument regarding the reasons why he could not pursue his 
training goals (family/work commitments), but he has not 
provided any information regarding a physical or mental 
disability or related medical evidence (treatment 
reports/physician's statement).  The veteran indicated in his 
substantive appeal filed in August 2003 that he was service 
connected for a knee disability, rated 10 percent disabling.  
Although he did not proffer any argument as to the 
significance of this fact, the record shows that the RO sent 
him a letter requesting that he submit any information he had 
about how this particular disability prevented him from 
pursing training using his VA education benefits.  He did not 
respond to this request.  

The record thus shows that the veteran has been fully 
informed of what was expected of him.  It is clear that the 
appeal has been fully developed that no amount of additional 
development will have any possible impact on this case.  
See Wensch v. Principi, 15 Vet. App. 362 (2001).  
Accordingly, the Board will proceed to a decision on the 
merits of the case].



Pertinent law and regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force.  See 
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2003).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension [not at issue here as claim was 
filed within a year of the ending date of eligibility, see 38 
C.F.R. 21.1032(c)] and upon a showing that he or she was 
prevented from initiating or completing his chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  See 38 C.F.R. 
§ 21.7051(a) (2003).  The regulations further state that it 
must be clearly established by medical evidence that a 
program of education was medically infeasible and that VA 
will not consider a veteran who was disabled for a period of 
thirty days or less as having been prevented from initiating 
or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a)(2) (2003).

Analysis

The veteran seeks an extension of the Chapter 30 delimiting 
date, June 2, 2002.  It is uncontroverted that this is ten 
years from the day after he left military service. 

The veteran's contentions

The veteran has advanced two fundamental arguments.  
Primarily, he contends that he was unable to continue with 
his education after the summer of 2000 [when he last used his 
VA education benefits while enrolled at the Salt Lake City 
Community College] due to work, family and community 
commitments, and particularly due to heavy work demands, 
including overtime and travel, which made taking classes 
infeasible.  See Veteran's Letter dated March 4, 2003 and his 
Statement in Support of Claim, VA Form 21-4138, dated April 
7, 2003.  The veteran also stated in his April 2003 Statement 
in Support of Claim that he not was prevented from attending 
school due to a physical disability.  Additionally, in 
support of his claim, he submitted a statement from his 
former employer who essentially corroborated his account of 
his heavy work demands between April 2000 and April 2002.

His other argument was advanced in his Form 9 substantive 
appeal filed in August 2003, to the effect that he should not 
have a delimiting date for use of his Chapter 30 benefits on 
account of his status as a veteran of a foreign war; in this 
regard, he stated that because he earned his entitlement by 
serving and defending the United States, he should be able to 
retain his benefits forever.  

Discussion

The Board notes that certain key facts are not in dispute.  
The record shows that the veteran was discharged from active 
service on June 1, 1992, and it is neither claimed nor shown 
that he had any additional military service after that date.  
Based on this date, the RO established his delimiting date 
for use of his Chapter 30 educational assistance benefits as 
June 2, 2002.  Further, the record shows that when the 
veteran filed his request for an extension of his delimiting 
date in March 2003, he had 19 months and 24 days of remaining 
entitlement under Chapter 30.  He therefore had potential 
entitlement to these benefits provided his delimiting date 
could be extended under applicable law and VA regulations, as 
set forth above.

However, as acknowledged by the veteran himself, it is 
neither claimed nor shown by any evidence that he was 
medically incapacitated to the extent he could not pursue a 
program of education during his period of eligibility for 
Chapter 30 benefits that ended on June 2, 2002.  As noted in 
the Board's VCAA discussion,  above, the veteran was sent a 
letter requesting detailed information in this regard;  he 
did not provide evidence or information describing how a 
physical or mental disability prevented his pursuit of 
educational goals during any time period.  On the contrary 
the veteran specifically denied that any disability kept him 
from attending school.  He has argued instead that he could 
not continue his education after the summer of 2000 due to 
work and family obligations, particularly work commitments 
with extensive overtime and travel.

The Board has no reason whatsoever to doubt the veteran, but 
the law is clear that in his particular circumstances the 
only legal basis of entitlement to an extension of his June 
2, 2002 delimiting date would be due to a physical or mental 
disability which otherwise meets the criteria described in 
38 C.F.R. § 21.7051(a)(2).  Because there is no evidence in 
support of these criteria, the Board finds that it must deny 
the veteran's request to extend his delimiting date on the 
facts presented.

The veteran's second argument is that there should be no 
delimiting date for veterans of foreign wars.  While the 
Board certainly appreciates the veteran's service to his 
country, the law is clear as to the criteria for entitlement 
to an extension of a veteran's delimiting date.  The Board is 
bound by the law and VA regulations.  38 U.S.C.A. § 7104(c) 
(West 2002).  In short, this is a legislative matter which is 
beyond the scope of the Board's authority.

To some extent the veteran appears to be raising an argument 
couched in equity, in that he contends it would be unfair not 
to extend his delimiting date due to the extenuating 
circumstances he has presented [significant work, family 
commitments].  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

For the reasons stated above, there is no legal authority to 
extend the veteran's delimiting date for Chapter 30 benefits.  
Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal as to this issue is denied.


ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code beyond June 2, 2002 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



